Per Curiam.
This appeal from the trial court’s granting of a petition for habeas corpus presents the same question as that decided in Plourde v. Liburdi, 207 Conn. 412, 540 A.2d 1054 (1988), which held that a person who has been sentenced to a mandatory minimum sentence under General Statutes § 14-227a (h), is not entitled to “good time credit” pursuant to General Statutes § 18-7a (c)1 or “employment credit” pursuant to General Statutes § 18-98a.2 In the present case, decided before Plourde, the trial court concluded that the petitioner, sentenced to a mandatory minimum sentence pursuant to General Statutes § 14-227a (h),3 was entitled to such credits.
The ruling in Plourde requires reversal of the trial court’s judgment which granted the petition for writ of habeas corpus.
*828There is error, the judgment is set aside and the case is remanded with direction to deny the petition for writ of habeas corpus.

 General Statutes § 18-7a (c) provides in pertinent part: “Any person sentenced to a term of imprisonment . . . may . . . while serving such sentence, by good conduct and obedience to the rules . . . earn a reduction of his sentence . . . in the amount of ten days for each month served and pro rata for a part of a month served . . .


 General Statutes § 18-98a provides in pertinent part: “Each person committed to the custody of the commissioner of correction who is employed within the institution ... for a period of seven consecutive days . . . may have one day deducted from his sentence for such period, in addition to any other earned time . . .


 The petitioner was convicted for the fourth time of operating a motor vehicle while under the influence, pursuant to General Statutes § 14-227a, and sentenced to a term of three years imprisonment, execution suspended after one year, pursuant to General Statutes 5 14-227a (h) which provides in pertinent part: “Any person who violates any provision of [General Statutes § 14-227a (a)] shall . . . (4) for conviction of a fourth and subsequent violation within five years after a prior conviction for the same offense . . . [be] imprisoned not more than three years, owe year of which may not be suspended or reduced in any manner. . . .” (Emphasis added.)